Citation Nr: 1753176	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for low back degenerative disc disease, prior to March 3, 2009.

2.  Entitlement to an increased rating for low back degenerative disc disease, evaluated as 20 percent disabling from March 3, 2009 to July 17, 2015, and 40 percent disabling thereafter. 

3.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral arthritis.

4.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral arthritis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to November 17, 2011.



REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014, the Board remanded this matter for additional evidentiary development.

In June 2017, the RO issued a rating decision granting an increased evaluation of  40 percent for the Veteran's low back degenerative disc disease, effective July 17, 2015; and granting entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating), effective November 17, 2011.  The Veteran continues to seek an increased evaluation for his low back degenerative disc disease and an earlier effective date for the TDIU rating award.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased evaluations for his low back and bilateral knee disabilities, and entitlement to a TDIU rating prior to November 17, 2011.  

The United States Court of Appeals for Veterans Claims (Court) has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include range of motion testing for pain on both active and passive motion and weight-bearing and nonweight-bearing, and if possible, with range of motion of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016) (quoting 38 C.F.R. § 4.59 (2016)).

The Veteran's most recent VA knee and lower leg examination, performed in November 2016, and his most recent VA back examination, performed in July 2015, did not include actual range of motion findings for passive motion, weight-bearing, and nonweight-bearing.  Accordingly, under Correia, the Board finds that a remand is required in order to afford the Veteran VA examinations for his low back and bilateral knee disabilities.

The issue of entitlement to a TDIU rating prior to November 17, 2011 is intertwined with the increased rating issues being developed herein.  See 38 C.F.R. § 19.31 (2017); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, remand is required for     AOJ consideration of this issue following development of the other issues being developed herein.     

Finally, the AOJ must attempt to obtain any available updated treatment records.  See 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for his low back and bilateral knee disabilities since May 2017. After securing any necessary releases, the AOJ should request any relevant records identified.  Updated VA treatment records should also be obtained.  If any requested records are unavailable, the Veteran should      be notified of such.

2.  Thereafter, schedule the Veteran for a VA examination of the spine to determine the current severity of his service-connected low back degenerative disc disease.  The electronic claims file must be made available to the examiner. To the extent possible, range of motion for the spine must be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner must also consider whether there is likely   to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.

If the examiner is unable to conduct the required testing  or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is   so.  Any indicated diagnostic tests and studies must be accomplished and the results reported.  

3.  Schedule the Veteran for a VA examination of the knees to determine the current severity of his service-connected right and left knee disabilities.  The electronic claims file must be made available to the examiner. To   the extent possible, range of motion for the right and left knees must be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner must also consider whether there is likely   to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.

If the examiner is unable to conduct the required testing  or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is   so.  Any indicated diagnostic tests and studies must be accomplished and the results reported.  

4.  After undertaking any additional development       deemed necessary, the AOJ must readjudicate the claims    on appeal.  If any claim remains denied, the Veteran and    his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




